Citation Nr: 1818150	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel









INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  The Veteran died in September 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, April 2010, February 2012, September 2013, and November 2014, the Board remanded the claim for further development.  

In November 2011, the appellant revoked all powers of attorney.  See Power of Attorney entered in Caseflow Reader in May 2014; see also Third Party Correspondence entered in Caseflow Reader in November 2011.  


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in September 2000 and the immediate cause of death was sepsis.  The contributory causes were diabetes mellitus type II and end stage renal failure.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.  

3.  The Veteran's exposure to herbicides during service has not been conceded; he was not presumptively or actually exposed to herbicides during active service.

4.  The preponderance of the probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board acknowledges that no VA medical opinion was obtained regarding whether the Veteran's cause of death is related directly to his service.  The Board further concludes that no such opinion was necessary as there is no evidence suggesting a relationship between the Veteran's service and his death.  See 38 U.S.C. § 5103(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As discussed below, the record contains no competent evidence that there is a nexus between the cause of the Veteran's death and his military service.  Thus the Board does not find it necessary to obtain a medical opinion.

In August 2014, the RO notified the appellant that the Veteran's STRs were unavailable.  See Notification Letter entered in Caseflow Reader in August 2014.  The noticed stated that all procedures and efforts to obtain the records had been exhausted.  The notice further stated that further efforts to obtain the records would be futile.  See id.  Further, as will be discussed below, the RO has exhausted efforts to attempt to corroborate the appellant's assertion that the Veteran was exposed to herbicides.  See June 2017 addendum to October 2011 formal finding to corroborate Agent Orange or other herbicide exposure.  In light of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases, including diabetes mellitus type II, shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Establishing service connection for cause of death requires (1) evidence of death, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Analysis

The appellant contends that the Veteran's death is related to his military service.  See Statement in Support of Claim entered in Caseflow Reader in September 2000.  
Regarding the first element, the death certificate shows that the Veteran died in September 2000 and the immediate cause of death was sepsis.  The contributory causes were diabetes mellitus type II and end stage renal failure.  

Regarding the second and third element, at the time of his death, the Veteran was not service connected for sepsis, diabetes mellitus, renal disease, or any other disability.  

In September 2000 and 2003, the appellant submitted a statement contending that the Veteran was a Vietnam Veteran and his cause of death was due to diabetes which was caused by Agent Orange exposure.  See Statements in Support of Claim entered in Caseflow Reader in September 2000 and 2003.  As noted above, diabetes mellitus is subject to the presumption for service connection based on exposure to herbicides.  However, the question at issue is whether the Veteran had qualifying service in the Republic of Vietnam and was therefore exposed to Agent Orange.  

In support of her claim, the appellant submitted a buddy statement from a service member who reportedly served with the Veteran in Vietnam.  See Third Party Statement/Buddy Statement entered in Caseflow Reader in May 2005.  The service member provided documentation to include his DD 214 and a letter from the American Embassy stating that the service member was on active duty in the Southeast Asia combat zone and was credited with hostile fire pay.  See DD 214 entered in Caseflow Reader in May 2005 and Third Party Correspondence entered in Caseflow Reader in May 2008.  

The RO arranged for exhaustive development to determine if the Veteran served in Vietnam.  The evidence showed that the Veteran and the service member were attached to USACEEA-T APO SF 96346 (Thailand).  See Remand BVA or CAVC entered in Caseflow Reader in October 2011.  However, neither the Veteran's nor the service member's records document service in Vietnam.  Along with National Personnel Record Center (NPRC), Joint Services Records Research Center (JSRRC) provided a negative response regarding the Veteran's and service member service in Vietnam.  See id.   

Additionally, the RO requested a response from the NPRC regarding the Veteran's in-country service in Vietnam.  A May 2017 response indicated that the Veteran's company, 347th Signal Company, was located in Bangkok, Thailand, and the 379th Signal Battalion was located at Sattahip, Thailand.  The notice further indicated that the records did not report unit personnel being exposed to Agent Orange or tactical herbicides while performing their duty assignments.  Additionally, the records did not document the use, testing, or storage of Agent Orange or tactical herbicides at Bangkok, Thailand during the period the Veteran was stationed in Bangkok, Thailand.  See id.; see also Administrative Decision entered in Caseflow Reader in July 2017.  The RO also requested the Veteran's Defense Finance and Accounting Service records which could document if the Veteran received "tax-exempt" pay based on serving in a combat zone.  The Veteran's military wages include tax deductions.  See Military Personnel Records entered in Caseflow Reader in December 2014 at 3-15.  

Based on the evidence of record, the Board concludes that the Veteran did not have qualifying service in the Republic of Vietnam and is not presumed to have been exposed to herbicide agents.  Moreover, he has not been shown to have been exposed to herbicide agents in Thailand or elsewhere during his period of service.  Therefore, the presumptive provisions relating to herbicides are inapplicable.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service.  The Board notes that Veteran's diabetes was diagnosed in 1988, i.e., nearly 18 years after separation from service.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in August 1994 at 4.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no indication that sepsis or renal failure was related to his military service.  The overall evidence of record weighs against the Veteran's sepsis, diabetes mellitus, or renal failure being associated with the Veteran's active duty.

As the evidence fails to establish that the Veteran had a service-connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


